In án action to recover a balance due for legal services rendered, plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County, entered September 21, 1972, as, on reargument, adhered to the original decision granting defendant’s motion to dismiss the complaint on the ground of lack of personal jurisdiction of defendant, after a hearing. Order reversed insofar as appealed from, without costs, and motion remitted to Special Term (a) for a further hearing solely on the jurisdictional issue (1) as to whether defendant personally engaged in purposeful activity in the State of New York prior to February 15, 1968 or (2) as to whether Hamby at his New York meetings prior to February 15, 1968 represented defendant’s personal interests; and (b) for a new determination. We interpret Special Term’s order of May 17, 1972 as one permitting a complete inquiry into, and determination of, the question of jurisdiction. Munder, Acting P. J., Martuscello, Shapiro, Christ and Brennan, JJ., concur.